Citation Nr: 1402842	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-37 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative disc disease of the lumbar spine and degenerative facet arthrosis of the spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from July 1959 to July 1961.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was brought before the Board in April 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran injured his back during active service and had recurrent back pain thereafter. 

2.  The medical evidence does not indicate that any of the Veteran's currently diagnosed back disorders were manifested within one year of service discharge or are otherwise etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303; 3.307, 3.309 (2013).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.)

The Veteran asserts entitlement to service connection for a back disability to include degenerative disc disease and facet arthrosis.  The Veteran contends that he injured his back in-service while trying to move a 300-lb portable power station.  While the evidence does show that the Veteran is currently suffering from a back disability, the probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident that occurred therein.  Specifically, there is no competent evidence that provides a nexus between the Veteran's service and his current disability.  When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records indicate that he was seen in-service for a mild left-sided back sprain.  In November 1959, the Veteran reported to sickbay for back pain associated with pulling a portable power unit.  See November 1959 Service Treatment Note.  There are no additional entries in the Veteran's service treatment records regarding an injury to his back.  The Veteran's separation examination notes that he presented as normal in all areas, including his spine.  See July 1961 Report of Medical Examination.  This evidence leads the Board to believe that any injury sustained to his back in November 1959 was resolved in service.  

The Veteran submitted several statements in support of his claim.  Two statements were submitted by the Veteran on his own behalf, wherein he explains that his back disability is a source of extreme pain, that he has visited many doctors over the years, but that they have all retired or passed on, and this is the reason why he does not have any additional post-service medical records.  See April 2010 Statement is Support of Claim; see also September 2012 Statement in Support of Claim.  The Veteran's current wife also submitted a statement on his behalf.  She says that she heard from the Veteran many times regarding how he hurt himself in the Navy, and how he believes that his in-service injury is the cause of his current disability.  She also states that they have been without insurance for many years and this is the reason why there are no additional post-service medical records.  See April 2010 Statement from the Veteran's wife.  The Veteran also had a buddy statement submitted from one of his colleagues, who states that the Veteran had back problems in the 1960's and 1970's and often took him to see a chiropractor.  Moreover, the Veteran often told him that his bad back was due to an in-service injury.  See January 2010 Buddy Statement from Chuck.  Lastly, the Veteran's ex-wife submitted a statement on his behalf and she recounted that she and the Veteran were married in 1962.  She states that he told her that he hurt his back in-service and that the pain he was experiencing in his back during their marriage was a result of such injury.  See March 2010 Statement from the Veteran's ex-wife.  The Board finds that the statements from Chuck, the Veteran's wife and his ex-wife are all credible and each is competent to speak to the continuous back pain the Veteran experienced since service discharge.  

Therefore, the evidence establishes a back injury during service, with credible lay evidence of recurrent back pain thereafter.  The pertinent question, then, is whether any of the Veteran's currently shown back disorders are related to that injury.

The Veteran believes that his current disability is etiologically related to his in-service back injury and has relayed this belief to his wife and colleagues.  The Board acknowledges that the Veteran is competent to report (1) symptoms observable to a layperson, e.g., back pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  However, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of an etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The lay statements discussed above do not speak to the issue at hand, and that is the lack of a nexus between the Veteran's in-service injury and his current disability.  
As a result, the Veteran was sent to the VA for a medical examination in May 2012.  At this examination, the Veteran's back was examined and he was diagnosed with severe lumbar osteoarthritis and discogenic disease.  The examiner was also asked to provide an opinion regarding the etiology of the Veteran's current disability, meaning can the examiner find a nexus between the Veteran's current disability and an in-service injury or incident.  The examiner opined, after physically examining the Veteran and reviewing his service treatment records, that it is less likely than not that the Veteran's current condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the following rationale:
after reviewing his service medical record, there is evidence of one episode of lumbar strain that happened during service back in 1959.  But the evaluation in 1961 was silent for back condition.  There is no evidence on his C-file that he was seen within 12 months after his discharge because of his back condition.  Also, after reviewing his VA record, I found that he had a lumbar x-ray done in 2002 that was normal but later in 2009, he was found with the severe degenerative spine problems.  For that reason, it is more likely than not that his back condition is part of the normal process of aging and not related to a trauma that happened 50 years ago.
See May 2012 VA Examination.  The VA examiner based his opinion and rationale on a review of the claims file, the Veteran's service treatment records and reported history, which makes this examination probative evidence against the Veteran's claim for direct service connection.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, the Veteran was diagnosed with a form of arthritis of the back.  Under 38 C.F.R. § 3.309(a) arthritis is listed as chronic disease and under 38 C.F.R. § 3.303 (b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The showing of a chronic back arthritic disability during service or in the one-year presumptive period is not adequately supported and the evidence of record does not indicate a finding of continuity of symptomatology for a back arthritic disability since discharge from service.  There was no diagnosis of arthritis in service or for one year after service.  The first post-service diagnosis of arthritis of the spine is in 2009.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. at 496.  However, since the Veteran was not diagnosed with arthritis during service or within a year of service discharge, service connection for facet arthrosis, on a presumptive basis as a chronic disease is not applicable to this case.  

In sum, at this time there is no competent medical evidence linking the Veteran's in-service back injury to his current disability.  Without such nexus, it is not possible for the Board to grant service connection for the Veteran's back disability.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a back disability and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received notification prior to the initial unfavorable agency decision through an October 2009 notice letter.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with claims file.  All available post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in locating and obtaining additional records has been fully satisfied.  The Veteran was afforded VA examinations in December 2009 and May 2012.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board disagrees with the representative and finds the VA examination in May 2012 to be adequate for the purposes of the present claim, as it involved a review of the Veteran's pertinent medical history as well as a physical examination and provides a discussion of the relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner reviewed the claims file and noted in the history section the Veteran's assertions of post-service symptoms.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the fullest extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a back disability, to include degenerative disc disease and facet arthrosis is denied.  

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


